DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 04/23/2021. Claims 1-22 are pending. Claims 1 and 3 are currently amended. Claim 22 is newly added.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 

Claim Rejections - 35 USC § 103
4.	Claims 1-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), in view of Hätzelt et al. (WO 2016/055320 A1; citations below are to its corresponding English text document US 2017/0306267 A1), optionally further in view of Woo et al. (US 6,680,289 B1).
As to independent claim 1, Hulskotter teaches a process comprising the steps of: combining fabrics with a wash liquor comprising a source of metal ions (see para. 0217-0218: detergent compositions contain one or more metal ion chelating agents and suitable molecules include copper; or para. 0259: bleach catalytic metal complexes) and wherein the wash liquor is prepared by diluting a laundry composition in water by a factor of between about 100 and about 3000 fold (see para. 0278: “effective amount” of the cleaning composition means from about 20 g to about 300 g of product dissolved or dispersed in a wash solution of volume from about 5 L to about 65 L); washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation or a mixture thereof and separating the fabrics and the wash liquor from one another (see para. 0275-0281); wherein the laundry detergent comprises from about 0.01% to about 5% by weight of an oligoamine or salt thereof having the formula defined in claim 1 (see para. 0188: the detergent composition may comprise from about 0.1% to about 5% of additional amines, for example oligoamines, specific examples of which are tetraethylenepentamine, triethylenetetraamine, diethylenetriamine, or mixtures thereof).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Hulskotter fails to explicitly disclose [1] that the process reduces malodours on fabrics, as recited in the claim 1 preamble, and that the fabrics “comprise at least one source of malodour” as recited in step a; [2] that the metal ion is introduced to the wash drying the fabrics”.
As to difference [1], one of ordinary skill in the art before the effective filing date of the claimed invention would know that soiled fabric materials would include “malodours”. The present specification at pg. 3, lines 20-24 says: “Those skilled in the art will be aware of suitable sources of malodour, for example the products of chemical breakdown of body soils.” The soiled fabric materials in Hulskotter would be reasonably expected to comprise a source of malodour. Thus, the process taught by Hulskotter must have the ability to reduce malodours on fabrics, as in the case of the instant application (see also para. 0019: fabric freshening compositions; para. 0248-0249: hygiene and malodour). If different results are achieved in the present application, it must be due to limitations that are not currently claimed.
	Alternatively as to difference [1], Woo teaches applying an effective amount of a malodor control agent (counteractant) to at least one step of a laundry process to provide a consumer noticeable improvement in the laundry process by either eliminating malodor or improving the removal of hydrophobic soils, in an efficient way (see col. 2, lines 34-67). Woo also teaches that a composition containing a cyclodextrin-compatible surfactant can penetrate hydrophobic, oily soil better for improved malodor control and significantly boosts the cleaning performance of liquid detergent on greasy stains as well). (see col. 18, lines 39-56). As evidenced by Woo, one skilled in the art would be motivated to modify the laundry detergent composition taught by Hulskotter to remove stains from soiled materials to also reduce malodors on fabrics, thereby further supporting a prima facie case of obviousness for claim 1.
Hätzelt, in analogous art of methods for washing textiles, teaches performance further enhanced by the presence of copper ions, preferably Cu(I)-(II)-(III), that are preferably not intentionally added, but may be present from possible sources for such metal ions, which include in particular tap water, the washing machine itself, matter/soils adhering to textiles and metal ions unintentionally introduced with other ingredients of the laundry detergent (see para. 0056).
Therefore, in view of the teaching of Hätzelt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter by not intentionally adding metal ions into the detergent compositions but instead using tap water as a source of metal ions as taught by Hätzelt to arrive at the claimed invention because Hulskotter suggests diluting cleaning compositions in wash liquor and that wash liquor may be formed by contacting the detergent composition to water (see Hulskotter para. 0276 & 0256; in conventional fabric treating/washing processes, “tap water” would be the source of water for dilution). Hätzelt clearly teaches that metal ions can either be intentionally added to a detergent composition or already be present in the tap water (see Hätzelt para. 0056). Obviousness is supported by KSR rationale (B): simple substitution of known known element for another to obtain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would recognize that metal ions are already present in water used to make the wash liquor, thus do not need to be added to the detergent composition itself, and arrive at the claimed process with a reasonable expectation of success and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results. 

	As to claim 2, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine has a molecular weight of between about 100 Da and 1200 Da (see para. 0188: tetraethylenepentamine has a molecular weight of 189.3 g/mol, triethylenetetraamine has a molecular weight of 146.23 g/mol, and diethylenetriamine has a molecular weight of 103.17 g/mol). As known in the art: 1 g/mol = 1 Da. The values for molecular weight of the oligoamines are easily accessible, for example online from PubChem at https://pubchem.ncbi.nlm.nih.gov/ or calculated in ChemDraw.
	As to claim 3, Hulskotter and Hätzelt teach the process according to claim 1, wherein an additional portion of the metal ion is further introduced to the wash liquor by being present on the fabric prior to contacting with the wash liquor (see Hulskotter para. 0217-0220, 0259, 0276 and Hätzelt para. 0056: possible sources of metal ions include tap water and those introduced with other ingredients of the laundry detergent).
	As to claim 4, modified Hulskotter teaches the process according to claim 1: wherein the fabrics are washing the wash liquor at a temperature of between about 10°C and about 60°C; and/or wherein the wash operation in step b takes between about 5 minutes and about 60 minutes (see para. 0278-0279). 
As to claim 5, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine is selected from the group consisting of diethylenetriamine (DETA), triethylenetetraamine (TETA), and/or tetraethylenepentaamine (TEPA) (see para. 0188).                                                                                                                                                                                                                         
Hulskotter teaches the process according to claim 1 containing from about 0.1% to about 4% oligoamine in the cleaning composition (see para. 0188), but is silent as to the amount of oligoamine (ppm) contained in the wash liquor. However, as to claims 6-7, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of oligoamine in the wash liquor based on routine experimentation and the disclosure of Hulskotter and arrive at the claimed ppm of oligoamine.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 8-9, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises a non-soap surfactant (see para. 0085); the process according to claim 8, comprising between about 10% and about 60% by weight of the laundry detergent composition of the non-soap surfactant (see para. 0085: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 10, modified Hulskotter teaches the process according to claim 8, wherein the non-soap surfactant comprises linear alkylbenzene sulphonate, alkoxylated alkyl sulphate or a mixture thereof (see para. 0086-0090).
As to claim 11, modified Hulskotter teaches the process according to claim 10, wherein the non-soap surfactant comprises a mixture of linear alkylbenzene sulphonate and alkoxylated alkyl sulphate (see para. 0087: alkoxylated alkyl sulfate materials and/or alkyl benzene sulfonates). As to the weight ratio in claim 11, it is noted that one 
	As to claim 12, modified Hulskotter teaches the process according to claim 9, wherein the non-soap surfactant comprises between about 5% and 50% non-soap anionic surfactant (see para. 0085-0087: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 13-14, modified Hulskotter teaches the process according to claim 9, wherein the laundry detergent composition comprises between about 0% and about 10% by weight of the laundry detergent composition of a non-ionic surfactant (see para. 0094); the process of claim 13, wherein the non-ionic surfactant is selected from alcohol alkoxylate, an oxo-synthesized alcohol alkoxylate, Guerbert alcohol alkoxylates, alkyl phenol alcohol alkoxylates or a mixture thereof (see para. 0095-0099).
As to claim 15, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises soap (see para. 0271: soaps as adjunct ingredients). Hulskotter fails to disclose 1.5% to 20% by weight of soap in the composition. However, is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the percentage of soap in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
Hulskotter teaches the process according to claim 1 wherein the laundry detergent comprises an ingredient selected from the group recited in claim 17 (see para. 0126-0129, 0189-0190, 0214-0215: enzymes, bleach, perfumes; para. 0270-0272: other adjunct ingredients); the process according to claim 1, wherein the laundry detergent composition comprises a chelant and an antioxidant (see para. 0217-0220: chelating agents; para. 0271: antioxidants).
	As to claim 20, modified Hulskotter teaches the process according to claim 1 wherein the laundry detergent composition is a liquid (see para. 0019) and has a pH between about 6 and 10 (see para. 0082: the preferred pH of the solution is from pH 6 to pH 9.5).
	As to claim 21, Hulskotter and Hätzelt teach the process according to claim 1, wherein the wash liquor comprises the source of metal ions, the metal ions comprising Cu2+ (see Hätzelt para. 0056: tap water as a source for Cu(II) ions; see Hulskotter para. 0276 & 0256: detergent composition diluted with water).
	As to claim 22, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine comprises diethylenetriamine (DETA) (see para. 0188: specific examples of suitable additional amines include diethylenetriamine).


5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), Hätzelt et al. (WO 2016/055320 A1; citations are to US 2017/0306267 A1) and optionally Woo (US 6,680,289 B1), as applied to claim 15 above, further in view of Panandiker et al. (US 6,369,024 B1).
Hulskotter and Hätzelt, optionally in view of Woo, teach the process according to claim 15 as described above, but fail to disclose that the soap is an amine neutralized fatty acid salt. 
However, Panandiker, in analogous art of laundry detergent compositions with amine based oligomers (see abstract), teaches that useful anionic surfactants include water-soluble salts of the higher fatty acids, i.e. “soaps”, and that soaps can be made by the neutralization of free fatty acids (see col. 9, lines 46-58).
Therefore, in view of the teaching of Panandiker, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter and Hätzelt by incorporating the soap taught by Panandiker to arrive at the claimed invention because Hulskotter suggests that the cleaning composition may comprise one or more anion surfactants and soaps (see Hulskotter para. 0085-0086, 0271). Thus, a person of ordinary skill in the art would be motivated to select an amine neutralized fatty acid salt as a “soap” for the claimed process with a reasonable expectation of success for imparting appearance and integrity benefits to fabrics and textiles laundered in washing solutions (see Panandiker col. 1, lines 12-19), and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
6.	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 

	This argument is moot because a new secondary reference Hätzelt was cited above to teach this feature added by the current claim amendment. As further evidence of this feature being prima facie obvious, see Pearson et al. (US 3,776,850 A) at col. 7, lines 3-20: Other metal ions such as the ions of iron, manganese, copper, aluminum, etc. may also be present in ordinary “tap” water.
	In response to the Office’s allegation that the results/examples of the present specification fail to include metal ions in the wash liquor (see Final Rejection, pgs. 9-10), Applicant cites their Examples saying “the water used to create the wash liquor contains 50 ppb of Cu2+” (see spec. pg. 17, line 29) then submits that the results in the specification are reasonably commensurate in scope with the present claims. 
	It is acknowledged that this example does teach a copper ion included in the wash liquor, but this one showing is insufficient to show unexpected results over the disclosure(s) of the prior art. There is still no experimental data showing a wash liquor containing “a source of metal ions present in the water” compared to a wash liquor without “a source of metal ions”. Note that comparative examples for process claim 1 would have to show results from both [1] metal ions not present in the water used to make the wash liquor (for example, tap water having heavy metal ions removed) and [2] metal ions not added as another component of the wash liquor.
per se in the disclosed detergent. However, this argument is moot in view of the Office’s citation to Hätzelt described in detail above. Accordingly, the claims stand rejected under 35 U.S.C. §103.


Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        October 20, 2021